Citation Nr: 1105662	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  11-02 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea.

2.  Entitlement to service connection for left eye ptergium.

3.  Entitlement to service connection for chronic tonsillitis 
status post tonsillectomy and uvulopalatopharyngoplasty.

4.  Entitlement to service connection for left inguinal hernia.

5.  Entitlement to service connection hypertension.

6.  Entitlement to service connection myocardial infarction.  


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 
1979 and from January 1981 to January 1998.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Following the denial of the claims listed above in a November 
2002 rating decision, VA received a document with the subject 
line "letter of disagreement" date stamped in October 2003.  
When there has been an adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case (SOC).  See 38 C.F.R. § 19.26.  Thus, a 
remand for issuance of an SOC on the issues listed above is 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, 
these issues will be returned to the Board after issuance of the 
SOC only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

An SOC, containing all applicable laws and 
regulations, on the issues of entitlement to 
service connection for obstructive sleep 
apnea, left eye pterygium, chronic 
tonsillitis status post tonsillectomy and 
uvulopalatopharyngoplasty, left inguinal 
hernia, hypertension, and myocardial 
infarction must be issued.  Manlincon, 12 
Vet. App. 238.  The Veteran should be advised 
of the time period in which to perfect his 
appeal.  Only if the Veteran's appeal as to 
these issues is perfected within the 
applicable time period, then such should 
return to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


